DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.

 Drawings
The drawings were received on 2/9/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a species, see figures 16-17D, that cannot function in a manner as recited in claim 28 since the claim 15 species does not rely on two different uniform outer diameters.   Thus, the claim is indefinite since it is unclear as to how the species in claim 15 can function as claimed.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-10, 13, 16-17, and 23-29 are rejected under 35 U.S.C. 102a1 as being anticipated by Nardini (WO 2004/010548 A1).  Note the following rejection will address the bushings not being part of the kit because the bushings are considered material worked upon.  In this line of rejections the bushings are considered material worked upon.
Regarding claim 27, Nardini discloses: 
An exothermic reaction mold kit comprising: 
a plurality of bushings, each of the plurality of bushings includes: 
a first bushing portion having an outer diameter that is uniform along a width of the first bushing portion; 
, wherein the uniform outer diameter of the first bushing portion is larger than the uniform outer diameter of the second bushing portion; and 
an orifice extending through the first bushing portion and the second bushing portion, the orifice having an inner diameter dimensioned to receive a cable; and 
an exothermic reaction mold [mould (12); figure 1] including:  
a reaction chamber [crucible (22)];
a weld chamber [mould cavity (20)] in communication with the reaction chamber; and
a plurality of user configurable ports [grooves (26, 27)], each user configurable port being in communication with the weld chamber, each user configurable port having a bushing holding portion [surfaces of the grooves (26, 27)], each bushing holding portion having a first portion and a second portion [left portion and right portion of the grooves] wherein the first portion is configured to receive the first busing portion and the second portion is configured to receive the first busing portion [Note that shape of the bushing holding portion is not required to match the shape of the bushing and thus as long as the bushing holding portion can hold any portion of a bushing it is “configured”].
Regarding claim 28, Nardini discloses: 
An exothermic reaction mold kit comprising: 
a plurality of bushings, each of the plurality of bushings includes: 

a second bushing portion having an outer diameter that is uniform along a width of the second bushing portion, wherein the uniform outer diameter of the first bushing portion is larger than the uniform outer diameter of the second bushing portion; and 
an orifice extending through the first bushing portion and the second bushing portion, the orifice having an inner diameter dimensioned to receive a cable; and
an exothermic reaction mold [mould (12); figure 1] including: 
a first mold section [part (12a)] having an exothermic reaction chamber [crucible (22a)] and a first weld chamber portion [mould cavity (20a)] in communication with the exothermic reaction chamber, the first weld chamber portion including a plurality of first port portions [surfaces of the grooves (26a, 27a)], include a first bushing receiving portion  configured to receive a portion of the first bushing portion and a second bushing receiving portion configured to receive a portion of the second bushing portion [left and right portions of the surfaces of grooves (26a, 27a)]; 
a second mold section [part (12b)] having a second weld chamber portion [mould cavity (20b)] in communication with the exothermic reaction chamber [mould cavity (20b) is in communication with crucible (22a) when the parts are assembled], the second weld chamber portion including a plurality second port portions [surfaces of the grooves (26b, 27b)], each of the second port portions include a third bushing receiving portion configured to receive a portion of the first bushing portion and a fourth bushing [left and right portions of the surfaces of the grooves (26b, 27b)]; 
wherein when the first mold section is mated with the second mold section, the first weld chamber portion and the second weld chamber portion form a weld chamber [mould cavity (20)], the first port portions and the second port portions form a plurality of user configurable ports [grooves (26, 27)], and the first bushing receiving portion, the second bushing receiving portion, the third bushing receiving portion and the fourth bushing receiving portion form a bushing holding portion [the left and right portions of the surfaces of the grooves (26a,b, 27a,b) form surfaces of grooves (26, 27).  Note that shape of the bushing holding portion is not required to match the shape of the bushing and thus as long as the bushing holding portion can hold any portion of a bushing it is “configured”].
Regarding claim 29, all of the limitations of this claim are addressed in the rejection of claim 27.
Regarding claims 4-6, these claims are drawn to the bushings which are material worked upon and thus not further structurally limiting.  
Regarding claim 7, Nardini discloses:
wherein the plurality of user configurable ports comprise up to four user configurable ports [two grooves (26, 27)].  Also note that Nardini teaches the mould can be adapted to receive a variety of configurations of electrical cables; pg. 1, ln. 18-52.
Regarding claims 8, this claim is drawn to functional language and thus not further limiting structurally. 
Regarding claims 9 and 10, Nardini discloses:
wherein the mold is vertically divided into at least two parts [see figure 1], and 
wherein the mold is horizontally divided into at least two parts [see figure 1].
Note the claimed direction is relative to the viewer and the viewer can manipulate the mold so that it satisfies either claimed direction.  
Regarding claim 13, Nardini discloses: 
wherein each of the first bushing receiving portions comprise slots [One configuring the grooves to receive the far right two piece insert in figure 5 would make a groove having slots to accommodate the acute corners of the insert].
Regarding claims 16, 17, and 23-26, these claims are drawn to the bushings which are material worked upon and thus not further structurally limiting. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-10, 12, 13, 16, 17, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nardini (WO 2004/010548 A1) in view of Duart Alvarez de Cienfuegos (US 2013/0105560 A1).  In this line of rejections the bushings are not considered material worked upon.
Regarding claim 27, Nardini teaches: 
An exothermic reaction mold kit comprising: 
bushings [body members (11); figure 1] which include:
[left side of body member (11); see figures 1, 4, and 5]; 
a second bushing portion having an outer diameter that is uniform along a width of the second bushing portion [right side of body member (11); see figures 1, 4, and 5]; and 
an orifice extending through the first bushing portion and the second bushing portion, the orifice having an inner diameter dimensioned to receive a cable [inner surface (34); see figures 1, 4, and 5]; and 
an exothermic reaction mold [mould (12); figure 1] including:  
a reaction chamber [crucible (22)];
a weld chamber [mould cavity (20)] in communication with the reaction chamber; and
a plurality of user configurable ports [grooves (26, 27)], each user configurable port being in communication with the weld chamber, each user configurable port having a bushing holding portion [surfaces of grooves (26, 27)], each bushing holding portion having a first portion and a second portion [left and right portions of the surfaces of the grooves (26, 27)].
If the bushings are not material worked upon then Nardini does not teach:
each of the plurality of bushings includes: 
wherein the uniform outer diameter of the first bushing portion is larger than the uniform outer diameter of the second bushing portion, and 

Cienfuegos teaches an exothermic connection system (1) wherein bushing (105) has two different outer diameters that are separated at step (107) defining a stop which limits the amount bushing (105) is introduced into the mold-crucible. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step concept of Cienfuegos into Nardini in order to stop the placement of the bushings at a desired position.  In doing so, each body member would have a two different uniform outer diameters and the interior surfaces of grooves (26, 27) would be configured to accommodate this.     
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the reference above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material, bushing or cable, to achieve any claimed result.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 28, Nardini teaches: 
An exothermic reaction mold kit comprising: 
bushings [body members (11)] which include:
a first bushing portion having an outer diameter that is uniform along a width of the first bushing portion [left side of body member (11); see figures 1, 4, and 5]; 
[right side of body member (11); see figures 1, 4, and 5]; and 
an orifice extending through the first bushing portion and the second bushing portion, the orifice having an inner diameter dimensioned to receive a cable [inner surface (34); see figures 1, 4, and 5]; and 
exothermic reaction mold [mould (12); figure 1] including: 
a first mold section [part (12a)] having an exothermic reaction chamber [crucible (22a)] and a first weld chamber portion [mould cavity (20a)] in communication with the exothermic reaction chamber [crucible (22a)], the first weld chamber portion including a plurality of first port portions [surfaces of the grooves (26a, 27a)] each of the first port portions include a first bushing receiving portion configured to receive a portion of the first bushing portion and a second bushing receiving portion configured to receive a portion of the second bushing portion [left and right portions of the surfaces of grooves (26a, 27a)]; 
a second mold section [part (12b)] having a second weld chamber portion [mould cavity (20b)] in communication with the exothermic reaction chamber [mould cavity (20b) is in communication with crucible (22a) when the parts are assembled], the second weld chamber portion including a plurality of second port portions [surfaces of grooves (26b, 27b)], each of the second port portions include a third bushing receiving portion configured to receive a portion of the first bushing portion and a fourth bushing receiving portion configured to receive a portion of the second bushing portion [left and right portions of the surfaces of grooves (26b, 27b)]; 
[mould cavity (20)], the first port portions and the second port portions form a plurality of user configurable ports [surfaces of grooves (26, 27)], the first port portions and the second port portions form a plurality of user configurable ports [surfaces grooves (26, 27)], and the first bushing receiving portion, the second bushing receiving portion, the third bushing receiving portion and the fourth bushing receiving portion form a bushing holding portion [the left and right portions of the surfaces of the grooves (26a,b, 27a,b) form grooves (26, 27)].
If the bushings are not material worked upon then Nardini does not teach:
each of the plurality of bushings includes:
wherein the uniform outer diameter of the first bushing portion is larger than the uniform outer diameter of the second bushing portion; 
each of the first port portions include a first bushing receiving portion configured to receive a portion of the first bushing portion and a second bushing receiving portion configured to receive a portion of the second bushing portion; and 
each of the second port portions include a third bushing receiving portion configured to receive a portion of the first bushing portion and a fourth bushing receiving portion configured to receive a portion of the second bushing portion.  
Cienfuegos teaches an exothermic connection system (1) wherein bushing (105) has two different outer diameters that are separated at step (107) defining a stop which limits the amount the first bushing (105) is introduced into the mold-crucible. 

Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the reference above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material, bushing or cable, to achieve any claimed result.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 29, all of the limitations of this claim are addressed in the rejection of claim 27.
Regarding claims 4-6, Nardini teaches: 
wherein each of the plurality of bushings is a one-piece bushing [see figure 5];
wherein at least one of plurality of bushings is split into two sections [see figure 5]; and
wherein at least one of the plurality of bushings blocks at least one of the user configurable port [each body member at least partially blocks/fills each groove].
Regarding claim 7, Nardini teaches:
wherein the plurality of user configurable ports comprise up to four user configurable ports [two grooves (26, 27)].  Also note that Nardini teaches the mould can be adapted to receive a variety of configurations of electrical cables; pg. 1, ln. 18-52.
Regarding claims 8, this claim is drawn to functional language and thus not further limiting structurally. 
Regarding claims 9 and 10, Nardini teaches:
wherein the mold is vertically divided into at least two parts [see figure 1], and 
wherein the mold is horizontally divided into at least two parts [see figure 1].
Note the claimed direction is relative to the viewer and the viewer can manipulate the mold so that it satisfies either claimed direction.  
Regarding claim 12, Nardini does not teach:
wherein the first mold section and the second mold section are connected by a hinge assembly.
However, figure 1 shows mould (12) open as if it were hinged.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to hinge the mould so that it would open as shown, to able to easily close the parts, or to prevent a part from being lost.   
Regarding claim 13, Nardini teaches: 
wherein each of the first bushing receiving portions comprise slots [One configuring the grooves to receive the far right two piece insert in figure 5 would make a groove having slots to accommodate the acute corners of the insert.  Alternatively, the incorporated stop forms two slots].
Regarding claims 16 and 17, Nardini teaches: 
wherein each of the plurality of the bushings is a split bushing [see figure 5].
[member body is solid since it at least partially blocks the groove].
Regarding claim 23, Nardini teaches: 
wherein the inner diameter of each of the plurality of bushings is the same [see figures 1, 4, and 5].
Regarding claims 24 and 25, Nardini teaches:
wherein the plurality of bushings comprises a set of bushings, the set including one or more bushings having the same inner diameter orifice [figure 1 shows two body members having the same inner diameter].
Nardini does not teach:
multiple sets of bushings, and 
each set including one or more bushings having a different inner diameter.
However, Nardini intends for the mould to be used multiple times and with a variety of body members having different shapes and inner diameter sizes so that any encountered conductors can be accommodated; pg. 1, ln. 18-25, pg. 3, ln. 13-15, pg. 9, ln. 5-11, pg. 11, ln 21-25, and figure 5.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the body members in bulk and variety so that user can perform all the desired connections without having to return to the store each time after each set of body members is used.  In other words this no more inventive then than going to Lowes and stocking up on different sized containers of screws, ex. the small plastic package, the 1lb .  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nardini (WO 2004/010548 A1) in view of Duart Alvarez de Cienfuegos (US 2013/0105560 A1) as applied to claim 29 above, and in further view of Triantopoulos et a. (US 2003/0178168 A1).
The following applies if the bushings are considered part of the kit: 
Regarding claim 26, Nardini does not teach:
wherein the plurality of bushings include a blank bushing having no orifice extending there through.
Triantopoulos teaches an exothermic welding mold wherein plug (370) is inserted into unused hole (334) so the mold can still be used to weld only two wires, as opposed to having to weld three; 0051 and figure 12. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to also include plugs, non-orifice body members, as part of the kit in order to use the same mold with a reduced number of cables.   

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims, have been considered but are moot because the new ground of rejection does not rely on any references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735